Citation Nr: 1045878	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 40 percent for a seizure 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1972 to August 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 40 percent 
rating for the Veteran's seizure disorder.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

In the Veteran's July 2006 notice of disagreement, he requested a 
Travel Board hearing.  There is no indication that such hearing 
was scheduled or that the Veteran withdrew such request.  

Since Travel Board hearings are scheduled by the RO, this matter 
must be remanded to provide for such hearing.  See 38 C.F.R. 
§ 20.700 (a hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person); see also 
38 U.S.C.A. § 7107 (pertaining specifically to hearings before 
the Board).  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the appellant 
to be scheduled for a hearing before the 
Board at his local RO.  This matter should 
then be processed in accordance with 
established appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


